DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 

Examination Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on April 22, 2022.  C. Claims 1, 11, and 19 have been amended by the applicant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 7 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) in view of Suzuki (US 5,563,479).

With regard to claim 1, Nojima teaches an electrical device (100 – Fig. 1), comprising:
an input voltage node (101A – Fig. 1, see figure below) configured to receive a first voltage signal from an energy source (col. 3, lines 61-64);
an input reference node (101B – Fig. 1, see figure below) configured to receive a reference signal from the energy source (col. 3, lines 61-64);
a first switch (S1 – Fig. 1) coupled between the input voltage node (101A – Fig. 1, see figure below) and an output voltage node (102A – Fig. 1, see figure below);
a second switch (S2 – Fig. 1) coupled between the input reference node (101B – Fig. 1, see figure below) and an output reference node (102B – Fig. 1, see figure below); and
a current sensor circuit (CS, 410 – Fig. 1) coupled to the output voltage node (102A – Fig. 1, see figure below) and coupled respectively to the first switch (S1 – Fig. 1) and the second switch (S2 – Fig. 1) (coupled through control circuit 110), the current sensor circuit (CS, 410 – Fig. 1) configured to open the first and second switches (S1, S2 – Fig. 1) in response to sensing a current signal at the output voltage node (102A – Fig. 1, see figure below) that exceeds a threshold current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26).
Nojima does not expressly teach the current sensor circuit configured to sensing a magnetic field caused by a current signal.
Suzuki teaches the current sensor circuit (15B – Fig. 5) configured to sensing a magnetic field caused by a current signal (col. 15, lines 61-65).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the current sensor of Nojima, to have a current sensor circuit configured to sensing a magnetic field caused by a current signal, as taught by Suzuki, in order to take advantage of the sharp trigger response of the current sensor circuit capable to sense a magnetic field, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 7, Nojima and Suzuki teach all the limitations of claim 1, and Nojima further teaches the first and second switches (S1, S2 – Fig. 1) comprises one of the group composed of: a solid-state switch, an IGBT, a MOSFET, and an HEMT (col. 4, lines 1-10).
With regard to claim 8, Nojima and Suzuki teach all the limitations of claim 1, and Nojima further teaches the current sensor circuit (CS, 410 – Fig. 1) is configured to open the first and second switches (S1, S2 – Fig. 1) simultaneously (col. 4, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to configured to open simultaneously the first and second switches, as implied by Nojima, in order to improve the protection/disconnection of the electrical device by opening the first and second switches from the energy/power source and load and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 9, Nojima and Suzuki teach all the limitations of claim 1, and Nojima further teaches the current sensor circuit (CS, 410 – Fig. 1) is configured to open the first and second switches (S1, S2 – Fig. 1) within few microseconds of sensing the current signal at the output voltage node (102A – Fig. 1, see figure below) exceeding the threshold current (col. 5, lines 37-44).
Nojima and Suzuki do not expressly teach the current sensor circuit is configured to open the first and second switches within six microseconds.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configured the current sensor circuit to open the first and second switches within six microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 10, Nojima and Suzuki teach all the limitations of claim 1, and Nojima further teaches a fault detection circuit including:
a detection node (node of CS – Fig. 1) coupled to the current sensor (CS- Fig. 1) and configured to receive a logic signal indicative of an excessive current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26);
a lock-in circuit (110 – Fig. 1) configured to lock in the logic signal (sensed current); and
an interruption signal driver circuit (110D – Fig. 1, see figure below) configured to generate a switch signal on the switch node in response to locking in the logic signal (col. 5, lines 37-44).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) and Suzuki (US 5,563,479) in further view of Roessler (US 2012/0235661 A1).

With regard to claim 2, Nojima and Suzuki teach all the limitations of claim 1, but do not expressly teach a set of disconnects coupled respectively to the voltage input node and the input reference node and configured to disconnect the input voltage node from the first switch and disconnect the input reference node from the second switch irrespective of the current sensed by the current sensor circuit.
Roessler teaches a set of disconnects (510, 520 – Fig. 4) coupled respectively to the voltage input node (node to the right of 510 – Fig. 4) and the input reference node (node to the right of 520 – Fig. 4) and configured to disconnect the input voltage node (node to the right of 510 – Fig. 4) from the first switch (340 – Fig.4 ) and disconnect the input reference node (node to the right of 520 – Fig. 4) irrespective of the current sensed by the current sensor circuit (330 – Fig. 4) ([0027], lines 1-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrical device of Nojima and Suzuki, to have a set of disconnects coupled respectively to the voltage input node and the input reference node and configured to disconnect the input voltage node and the input reference node, as taught by Roessler, in order to facilitate maintenance labor by improving the disconnection, installation, removal/replacement time, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 4, Nojima and Suzuki teach all the limitations of claim 1, but do not expressly a dissipation diode coupled between the output voltage node and the output reference node configured to dissipate inductive energy from the voltage node when the first and second switches are opened.
Roessler teaches a dissipation diode (360 – Fig. 1, Fig. 3 - Fig. 4) coupled between the output voltage node (312 – Fig. 1, Fig. 3 - Fig. 4) and the output reference node (313 – Fig. 1, Fig. 3 - Fig. 4) configured to dissipate inductive energy when switches are opened ([0037], lines 1-16, [0022], lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrical device of Nojima and Suzuki, to have a dissipation diode coupled between the output voltage node and the output reference node configured to dissipate inductive energy from the voltage node when the first and second switches are opened, as taught by Roessler, in order to improve the protection of the switches from being damaged or destroyed.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) and Suzuki (US 5,563,479) in further view of Matsuo (US 2010/0164446 A1).

With regard to claim 3, Nojima and Suzuki teach all the limitations of claim 1, and Nojima further teaches the current sensor circuit (CS, 110 – Fig. 1) further comprises:
a switch node (gates of Q1 and Q2 – Fig. 2) coupled to the first and second switches (S1, S2 – Fig. 1) (col.3, line 67; col. 4, lines 1-10);
a current sensor (CS1 – Fig. 1) disposed adjacent to the output voltage node (102A – Fig. 1, see figure below); and
a logic circuit (110 – Fig.1) coupled to the current sensor (CS1 – Fig. 1) and configured to place a high-logic voltage on the switch node (col. 5, lines 37-40).
Nojima ans Suzuki do not expressly teach that the current sensor is a Hall effect sensor.
Matsuo teaches the current sensor (53 – Fig. 3) is a Hall effect sensor ([0156] lines 10-12).
Nojima teaches the claimed invention that uses a current sensor instead of Hall effect sensor, Matsuo teaches that Hall effect sensor is an equivalent structure known in the art.  Therefore, because these two devices “current sensor” and “Hall effect sensor” were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the current sensor for Hall effect sensor, and in order to take advantage of the smallest package size; low cost; minimum parts count; sharp trigger response; good resistance to environmental effects of the Hall effect sensor.

Claim(s) 11 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2) in view of Nojima (US 10,770,887 B2) and Suzuki (US 5,563,479).

With regard to claim 11, Roesner teaches an electrical system (34 – Fig. 2), comprising:
a plurality of energy sources (2 – Fig. 2), each having a first node (A1 – Fig. 2, see figure below) coupled to a first DC voltage rail (38 – Fig. 2) and each having a second node (B1 – Fig. 2, see figure below) coupled to a reference rail (39 – Fig. 2);
a fault current interruption circuit (36 – Fig. 2), including:
a first switch (52 – Fig. 2) coupled between the first node (A1 – Fig. 2, see figure below) and a third node (A2 – Fig. 2, see figure below);
a second switch (53 – Fig. 2) coupled between the second node (B1 – Fig. 2, see figure below) and a fourth node (B2 – Fig. 2, see figure below); and
a current sensor circuit (63, 49 – Fig. 2) coupled to the third node (A2 – Fig. 2, see figure below) and coupled respectively to the first switch (52 – Fig. 2) and the second switch (53 – Fig. 2), the current sensor circuit (63, 49 – Fig. 2) configured to open the first and second switches (52, 53 – Fig. 2) in response to sensing a current signal between the first node (A1 – Fig. 2, see figure below) and the third node (A2 – Fig. 2, see figure below) when overcurrent conditions have been detected (col. 13, lines 14-24; col. 14, lines 33-40); and
a voltage inversion circuit (48 – Fig. 2) coupled to the third node (A2 – Fig. 2, see figure below) and the fourth node (B2 – Fig. 2, see figure below) and configured to invert a DC voltage difference (a “DC voltage difference” has been interpreted as positive and negative voltage) between the third node (A2 – Fig. 2, see figure below) and the fourth node (A2 – Fig. 2, see figure below) to an AC voltage.
Roesner does not expressly teach the current sensor circuit configured to open the first and second switches in response to sensing a current signal between the first mode and the third node that exceeds a threshold current.
Nojima teaches a fault current interruption circuit (100 – Fig. 1), including:
a first switch (S1 – Fig. 1) coupled between the first node (101A – Fig. 1, see figure below) and a third node (102A – Fig. 1, see figure below);
a second switch (S2 – Fig. 1) coupled between the second node (101B – Fig. 1, see figure below) and a fourth node (102B – Fig. 1, see figure below); and
a current sensor circuit (CS, 110 – Fig. 1) coupled to the third node (102A – Fig. 1, see figure below) and coupled respectively to the first switch (S1 – Fig. 1) and the second switch (S2 – Fig. 1), the current sensor circuit (CS, 110 – Fig. 1) configured to open the first and second switches (S1, S2 – Fig. 1) in response to sensing a current signal between the first node (101A – Fig. 1, see figure below) and the third node (102A – Fig. 1, see figure below) that exceeds a threshold current (claim 1, lines 9-15; Abstract, lines 5-9; col. 4, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault current interruption circuit of Roesner, to have the current sensor circuit configured to open the first and second switches in response to sensing a current signal between the first mode and the third node that exceeds a threshold current, as taught by Nojima, in order to improve the protection of the electrical system having an automatic disconnection directly responsive to a current that exceeds a threshold current (e.g., overcurrent/arcing event, etc.).
Roesner and Nojima do not expressly teach the current sensor circuit configured to sensing a magnetic field caused by a current signal.
Suzuki teaches the current sensor circuit (15B – Fig. 5) configured to sensing a magnetic field caused by a current signal (col. 15, lines 61-65).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the current sensor of Roesner and Nojima, to have a current sensor circuit configured to sensing a magnetic field caused by a current signal, as taught by Suzuki, in order to take advantage of the sharp trigger response of the current sensor circuit capable to sense a magnetic field, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 12, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Roesner further teaches the plurality of energy sources comprise (2 – Fig. 2) a plurality of batteries (3 – Fig. 2) coupled to a common voltage node (X1– Fig. 2, see figure below) and coupled to a common reference node (X1– Fig. 2, see figure below).
With regard to claim 15, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Roesner further teaches a load (43 – Fig. 2) coupled to the voltage inversion circuit (48 – Fig. 2).
With regard to claim 16, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Roesner further teaches an electrical grid (43 – Fig. 2) coupled to the voltage inversion circuit (48 – Fig. 2) (col. 12, lines 12-23).
With regard to claim 17, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, but do not expressly teach a second plurality of energy sources, each having a fifth node coupled to a second DC voltage rail and each having a sixth node coupled to a second reference rail; a second fault current interruption circuit, including: a third switch coupled between the fifth node and the third node; a fourth switch coupled between the sixth node and a fourth node; and a second current sensor circuit coupled to the third node and coupled respectively to the third switch and the fourth switch, the second current sensor circuit configured to open the third and fourth switches in response to sensing a current signal between the fifth mode and the third node that exceeds the threshold current.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second plurality of energy sources, each having a fifth node coupled to a second DC voltage rail and each having a sixth node coupled to a second reference rail; a second fault current interruption circuit, including: a third switch coupled between the fifth node and the third node; a fourth switch coupled between the sixth node and a fourth node; and a second current sensor circuit coupled to the third node and coupled respectively to the third switch and the fourth switch, the second current sensor circuit configured to open the third and fourth switches in response to sensing a current signal between the fifth mode and the third node that exceeds the threshold current, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 18, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Nojima further teaches the first and second switches (S1, S2 – Fig. 1) comprises one of the group composed of: a solid-state switch, an IGBT, a MOSFET, and an HEMT (col. 4, lines 1-10).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2), Nojima (US 10,770,887 B2), and Suzuki (US 5,563,479) in further view of Roessler (US 2012/0235661 A1).

With regard to claim 13, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Roesner further teaches a set of disconnects (14, 16 – Fig. 2) coupled respectively to the first node (A1 – Fig. 2, see figure below) and the second node (B1 – Fig. 2, see figure below) and configured to disconnect the first node (A1 – Fig. 2, see figure below) from the first switch (52 – Fig. 2) and disconnect the second node (B1 – Fig. 2, see figure below) from the second switch (53 – Fig. 2).
Roesner, Nojima, and Suzuki teach do not expressly teach configured to disconnect the first node from the first switch and disconnect the second node from the second switch irrespective of the current sensed by the current sensor circuit.
Roessler teaches a set of disconnects (510, 520 – Fig. 4) coupled respectively to the first node (node to the right of 510 – Fig. 4) and the second node (node to the right of 520 – Fig. 4) and configured to disconnect the first node (node to the right of 510 – Fig. 4) from the first switch (340 – Fig. 4) and disconnect the second node (node to the right of 520 – Fig. 4) irrespective of the current sensed by the current sensor circuit (330 – Fig. 4) ([0027], lines 1-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the set of disconnect of Roesner, Nojima, and Suzuki, to have a set of disconnects coupled respectively to the voltage input node and the input reference node and configured to disconnect the input voltage node and the input reference node, as taught by Roessler, in order to facilitate maintenance labor by improving the disconnection, installation, removal/replacement time, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner (US 10,020,650 B2), Nojima (US 10,770,887 B2) and Suzuki (US 5,563,479) in further view of Matsuo (US 2010/0164446 A1).

With regard to claim 14, Roesner, Nojima, and Suzuki teach all the limitations of claim 11, and Nojima further teaches wherein the current sensor (CS – Fig. 1) configured generate a logic signal indicative of excessive threshold in response to sensing a current signal at the third node (102A – Fig. 1, see figure below) that exceeds a threshold current (col. 4, lines 22-26; claim 1, lines 9-15).
Roesner, Nojima, and Suzuki do not expressly teach that the current sensor comprises a Hall effect sensor.
Matsuo teaches the current sensor (53 – Fig. 3) is a Hall effect sensor ([0156] lines 10-12).
Roesner, Nojima, and Suzuki teach the claimed invention that uses a current sensor instead of Hall effect sensor, Matsuo teaches that Hall effect sensor is an equivalent structure known in the art.  Therefore, because these two devices “current sensor” and “Hall effect sensor” were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the current sensor for Hall effect sensor, and in order to take advantage of the smallest package size; low cost; minimum parts count; sharp trigger response; good resistance to environmental effects of the Hall effect sensor.

Claim(s) 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 10,770,887 B2) in view of Wang (US 2015/0377929 A1).

With regard to claim 19, Nojima teaches a method of protecting an electrical system (100 – Fig. 1), comprising:
detecting an excessive transient current (CS – Fig. 1) through a voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below) coupled to an energy source (col. 3, lines 61-64);
generating an interrupt signal at a fault detection circuit (CS, 110 – Fig. 1) coupled to the voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below); and
actuating an electronic switch (S1 – Fig. 1) on the voltage rail (rail between nodes 101A and 102A – Fig. 2, see figure below) when exceeding the threshold current (col. 5, lines 37-44).
Nojima does not expressly teach detecting a magnetic field caused by an excessive transient current; and actuating an electronic switch on the voltage rail within six microseconds of the detecting.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to actuating an electronic switch on the voltage rail within six microseconds of the detecting, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Wang teaches detecting a magnetic field caused by an excessive transient current ([0003] lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of protecting an electrical system of Nojima, to detect a magnetic field caused by an excessive transient current, as taught by Wang, in order to improve the trigger response of the current sensor circuit, and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 20, Nojima and Wang teach all the limitations of claim 19, and Nojima further teaches actuating a second electronic switch (S2 – Fig. 1) on a reference rail (rail between nodes 101B and 102B – Fig. 1, see figure below) coupled to the energy source (col. 3, lines 61-64) simultaneous with the first electronic switch (S2 – Fig. 1) (col. 4, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to configured to open simultaneously the first and second switches, as implied by Nojima, in order to improve the protection/disconnection of the electrical device by opening the first and second switches from the energy/power source and load and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 21, Nojima and Wang teach all the limitations of claim 19, and Nojima further teaches locking in the detection of the excessive voltage (col. 1, lines 62-65) with a logic circuit (110 – Fig. 1);
generating a gate voltage signal on a gate node (Q1, Q2 – Fig. 2) of the electronic switch (S1, S2 – Fig. 1) to cause the actuation of the electronic switch (S1, S2 – Fig. 1); and
dissipating an inductive voltage (col. 6, line 63 “V=L(di/dt)”) from the voltage rail (rail between nodes 101A and 102A – Fig. 1, see figure below) after the actuating (col. 6, lines 54-67; col. 7 lines 1-11).

    PNG
    media_image1.png
    805
    1028
    media_image1.png
    Greyscale

Nojima (US 10,770,887 B2) – Fig. 1

    PNG
    media_image2.png
    691
    979
    media_image2.png
    Greyscale

Roesner (US 10,020,650 B2) – Fig. 2

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 and 7 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Dent (US 2020/0366086 A1) teaches a fast-operating AC fault current limiter, to limit the fault current let through to downstream equipment during short circuit or low-impedance faults, comprises a series inductor to limit current rise time, a current sensor to sense the instantaneous current, a series AC semiconductor switch to interrupt current flow when it exceeds the maximum desired fault current, and a shunt AC semiconductor switch to catch inductor flyback voltage when the series semiconductor switch is opened. Current sensor (130) can for example be a Hall Effect sensor, which senses the magnetic field produced by current flowing in a nearby wire; the Hall Effect sensors on the market utilize a high-frequency AC drive to the Hall Effect sensor to eliminate DC offset problems, but this technique reduces the speed of response. For the present invention, a fast response is more important, and the Hall Effect sensor can be incorporated with the series inductor, for example in the magnetic core gap, which will provide it with a much higher magnetic field to sense, reducing the significance of DC offset and allowing DC coupling of the Hall Effect device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836